Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 14, 1972, convicting him of criminal possession of a dangerous drug in the third degree, upon a jury verdict, and sentencing him to an indeterminate prison term not to exceed five years. Judgment reversed as to the sentence, as a matter of discretion in the interest of justice, and otherwise affirmed, and ease remanded to the Criminal Term for resentencing in accordance with the views herein set forth. If upon this remand it is determined that defendant is not addicted, he should be sentenced to a five-year term of probation in accordance with section 65.00 of the Penal Law, but if it is determined that he is addicted, he should be resentenced in accordance with subdivisions 2 and 3 of section 60.03 of the Penal Law. Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.